Citation Nr: 0711950	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  03-20 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Reno, Nevada


THE ISSUE

Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA), and was remanded in July 2005.


FINDING OF FACT

Clinical evidence fails to demonstrate an etiological link 
between the claimed lumbosacral strain and active duty.


CONCLUSION OF LAW

The criteria for service connection for lumbosacral strain 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran contends that his present lumbosacral spine 
disability is the result of 
in-service injury incurred in a 1974 automobile accident.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  Service connection, in 
general, requires medical evidence or clinical opinion of a 
link between active duty and the disability for which service 
connection is sought.  38 C.F.R. § 3.303; Routen v. Brown, 10 
Vet. App. 183, 186 (1997) (a layperson is generally not 
capable of opining on matters requiring medical knowledge).  
Also, presumptive service connection is permissible with 
evidence of manifestation of arthritis to a minimum 
compensable degree of 10 percent within one year following 
discharge from active service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006). 

Service medical records reflect the veteran's involvement in 
an automobile accident in mid-1974, which apparently affected 
the veteran's lower extremities primarily, and in particular, 
the left knee, as almost all of the service medical records 
of care given after mid-1974 concern the lower extremities.  
Nonetheless, specifically with respect to the lower back, a 
few service medical records dated in late 1974 indicate that 
the veteran had reported low back pain.  It is noted that the 
various service medical records concerning treatment rendered 
for the accident do not explicitly reflect a medical finding 
of a low back abnormality attributed to the accident.  Again, 
these records primarily concern treatment for the legs, and 
in particular, the left knee.  Also pertinent is a December 
1976 service medical record, which documents the veteran's 
complaint of low back pain that had lasted for three days, 
and which the veteran then attributed to lifting objects.  
This is about two and one-half years after the 1974 accident.  
The service medical records do not reflect subsequent 
complaints about low back pain.  Nor do they reflect a 
doctor's finding that back pain reported in December 1976 is 
deemed to be a recurring symptom stemming from the accident.       

The post-service record amply demonstrates that the veteran 
continues to report chronic low back pain, and has been found 
to have low back pain, degenerative joint disease, 
spondylolisthesis, and disc bulging and disc space narrowing 
in the lumbar spine.  See VA and private medical (including 
chiropractic care) records dated within the last several 
years.    

There is no dispute that the veteran was involved in an 
automobile accident during service and that he complained of 
back pain, or that he presently has lumbosacral spine 
abnormality, although some clinical evidence suggests that 
the complaints of low back symptoms are inconsistent with 
objective evidence.  See, in particular, January 2005 VA 
compensation and pension (C&P) examination report, wherein 
the examiner said that the complaints of back pain are 
"without neurologic or mechanical deficits," and noting 
"full easy range of motion without muscle spasm."  However, 
even that examiner diagnosed the veteran with first degree 
spondylolisthesis, L5-S1, with moderate disc space narrowing.      

This appeal turns entirely on clinical evidence on whether 
the present abnormality is at least as likely as not due to 
the in-service accident, or associated with back pain 
reported in service, or otherwise related to active duty.  
The record contains positive and negative clinical opinions 
on this issue.  The Board has carefully considered them, 
weighed the probative merit of each, and concludes that the 
evidence for and against service connection is not in 
equipoise such as to permit employment of the benefit-of-
reasonable doubt rule.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The record contains two clinical opinions, both from private 
chiropractors and dated in July 2005, favorable on the issue 
of etiological link.  First, J.T.O. discussed the veteran's 
history of a 1974 accident and concluded: "In summary [the 
veteran's] injuries are a direct result of his 
auto/pedestrian crash that occurred in 1974."  This 
chiropractor explicitly stated that he never treated the 
veteran, but reportedly reviewed "voluminous amount of 
medical records that were presented to [him] for inspection" 
and met with the veteran on "several different occasions."  

Second, B.N., a private chiropractor, summarized the 
veteran's medical history, including involvement in a 
September 2000 automobile "collision" (that event is 
documented in private clinical records), and said, in 
pertinent part: 

I believe it is likely [the veteran] suffered 
a traumatic spondylolisthesis of the fifth 
lumbar vertebra as a result of this accident 
[referring to the 1974 accident].  It is not 
apparent that oblique lumbar radiographs were 
taken after this accident.  This is 
understandable, since the fractures of his 
fibula and tibia were so much more obvious 
and in need of attention.  Often, a traumatic 
spondylolisthesis at that level will result 
in pain spreading across the low back, and 
may feel like a muscle strain.  

There is no way to be certain that this is 
the case.  On the other hand, I feel it is a 
very likely scenario, given the history of 
injury and the unremitting pain in the years 
since. 

Spondylolisthesis naturally results in an 
unstable lumbar spine, with eventual 
increased risk for degenerative joint 
disease, which we certainly see in [the 
veteran's] case.

In addition, the traumatic knee injuries 
suffered by [the veteran], and the pain and 
arthritis resulting therefrom, have also 
changed his gait.  Abnormal gait places 
abnormal loading stresses on the lumbo-sacral 
junction in particular, and can eventually 
result in low back pain and disc 
degeneration.

It is my opinion, therefore, that . . . 
original injury of 1974 is the direct cause 
of his current low back condition . . .                

The chiropractor reportedly treated the veteran from 
September 2002 to March 2004, and, at the veteran's request, 
reviewed his medical records before providing his written 
report.  His report is addressed to a State "Bureau of 
Disability Adjudication," and thus, it apparently was 
prepared for the dual purpose of consideration for both state 
and VA disability benefits.    

The record also contains two negative clinical opinions, both 
of which were authored by one VA medical doctor.  The first 
is found in the January 2005 VA C&P examination report.  The 
VA examiner noted the September 2000 automobile accident (the 
veteran reportedly told the VA examiner that that accident 
caused a "jolting injury" to his spine), and said that the 
veteran's first degree spondylolisthesis, L5-S1, with 
moderate disc space narrowing, diagnosed based on X-ray 
studies, is a "developmental condition unrelated to the 
motor vehicle accident that occurred in 1974 and 2000."  He 
further said that the condition is "stable" because X-rays 
and magnetic resonance imaging (MRI) obtained before the 2005 
examination are "unchanged" in comparison to X-rays taken 
in January 2005.  The examiner further said that the 
veteran's lumbar spine abnormalities "would be as they are 
today even after [the veteran's] military service or the two 
incidents [referring to the 1974 and 2000 accidents]."  He 
then noted "no acute active changes involving the lumbar 
spine" evident from a 1994 bone scan report, apparently 
alluding to that evidence as further support for his 
conclusion in this respect. 
    
In February 2006, the VA examiner essentially reiterated his 
January 2005 statements to the effect that, in his opinion, 
the veteran has a developmental lumbosacral abnormality and 
that his present lumbar back condition is not the result of 
the 1974 automobile accident, or related to the 1976 
complaints of back pain.   

With respect to J.T.O.'s opinion, the Board finds it carries 
marginal probative value for a number of reasons.  First and 
foremost, J.T.O. does not discuss at all 
post-service history, in particular, the 2000 automobile 
accident.  The failure to consider such history is 
detrimental in terms of probative value because, in spite of 
what the veteran now contends and as documented in B.N.'s 
report in terms of unrelenting back pain since 1974, a 
substantial majority of post-service medical records 
concerning low back pain are dated after 2000, and certainly 
not for a long period of time after the veteran's discharge 
from active duty.  Given the importance of possible 
intercurrent causation or contributing factor on the etiology 
of present low back disability, the Board cannot presume that 
J.T.O. did in fact consider such history despite his 
statement that he had before him "voluminous amount of 
medical records."  It is not evident what records J.T.O. 
reviewed before rendering the opinion, which, in the Board's 
opinion, is conclusory.  Additionally, J.T.O. states that the 
veteran's "injuries" are related to the 1974 accident, but 
does not specify what he means by "injuries."  He does not 
refer to any clinical findings to explain what abnormality or 
malady the veteran has.  Moreover, while not nearly as 
important a consideration as the failure to consider the 
possible role of the 2000 accident in terms of etiology (or 
even the veteran's long history of civilian employment in the 
construction industry, or other history of apparent 
intercurrent injury that could have bearing on the issue - 
see November 1993 VA cervical spine radiology report, which 
reflects a history of "status post fall"), J.T.O. did not 
treat the veteran.  Rather, his opinion apparently was 
solicited by the veteran to buttress his VA disability claim 
after meeting with him.  While that consideration in and of 
itself does not render the opinion incredible or unreliable, 
under the circumstances here, it further erodes the probative 
merit of the opinion.  It appears that J.T.O. had before him 
records the veteran himself selected and determined were 
pertinent, and the favorable opinion likely was based, at 
least in part, on the veteran's reported history of the 1974 
accident and his contention that that event is the root of 
his present low back problems.    

With respect to B.N.'s opinion, generally speaking, it is 
more thorough in terms of discussion of relevant history.  
However, the Board finds it, whether viewed alone or together 
with J.T.O.'s opinion, insufficient to place the evidence for 
and against service connection in equipoise.  First, B.N. 
himself concedes that he is speculating to some extent when 
he states that the veteran likely suffered a traumatic 
spondylolisthesis in 1974.  Nonetheless, to support his 
opinion that that likely happened, B.N. cites, essentially, 
"history of injury" and "unremitting pain in the years 
since," as reported by the veteran.  As discussed to some 
extent earlier, the majority of service medical records dated 
after mid-1974 concern treatment for leg/knee injury 
associated with 1974 accident, not low back injury, although 
the veteran did complain of back pain a few times between mid 
to late 1974, and in the last of such instances, reported he 
had pain after lifting objects.  Clinical findings obtained 
shortly before separation do not document a lumbar spine 
abnormality.        

Additionally, with respect to "unremitting pain" since 
1974, as discussed to some extent earlier, the clinical 
records are not sufficiently consistent with that report.  
Again, there is a substantial gap in time between the 1974 
accident and treatment for low back pain, a significant 
majority of which occurred after the 2000 accident.  While 
B.N. notes the veteran's 1976 complaint of back pain, he does 
not discuss negative clinical evidence at the time of 
separation, or for a significant period of time after 
discharge, other than contemporaneous reports to the effect 
that pain has been "unremitting" since 1974.  On this 
point, it is not irrelevant that, during a July 1977 VA C&P 
examination, the veteran complained of knee, leg, and 
shoulder pain, but not back pain, and the examiner noted no 
findings that could indicate back problems associated with an 
accident about three years prior (the examination report 
notes normal gait and posture, ability to walk on heels and 
toes, although some movements, like squatting, was limited to 
some extent due to knee pain).  Moreover, the veteran sought 
higher evaluations for residuals of the 1974 accident a 
number of times after the grant of service connection, but 
rating decisions dated through 1994 do not document 
complaints of chronic back pain the veteran said could be a 
residual of the 1974 accident.  Even as recently as in 2002 
(see August 2002 report of Desert Orthopedic Center), the 
veteran reported that his back pain symptoms "began with an 
automobile accident about two years ago," likely referring 
to the September 2000 incident.      

Moreover, the fact that B.N.'s recitation of history is more 
detailed than J.T.O.'s does not make B.N.'s opinion 
significantly more probative, in the Board's opinion.  In 
particular, B.N. does note the 2000 accident, but still 
concludes that the 1974 accident is the cause of 
spondylolisthesis, without discussing why the 2000 accident, 
or even other relevant history, can be ruled out as a cause 
or contributing factor.  Moreover, without sufficient 
clinical bases to conclude that spondylolisthesis itself was 
incurred in active service, B.N.'s opinion to the effect that 
spondylolisthesis made the veteran more susceptible to 
developing degenerative joint disease, in the Board's 
opinion, is not an adequate clinical basis upon which to 
conclude that degenerative changes are the result of active 
duty or injury incurred therein.

Additionally, the Board acknowledges that B.N. opined that 
the 1974 accident and arthritis resulting therefrom 
"changed" the veteran's gait, and that abnormal gait 
eventually resulted in disc degeneration.  The Board is not 
concluding that arthritis or involvement in an automobile 
accident cannot alter an individual's gait, or even that 
abnormal gait cannot cause disc degeneration.  What it is 
stating is that B.N.'s conclusion to that effect is not 
satisfactorily supported by the record specific to the 
veteran in this case.  See discussion of 1977 VA C&P 
examination report, above; January 2005 VA examination report 
noting, in pertinent part, normal gait and ability to 
ambulate without assistive device and perform various 
maneuvers without problems.       

Further on B.N.'s opinion, the Board has noted B.N.'s 
discussion of chiropractic care given by R.F. after the 
September 2000 accident and R.F.'s reported opinion to the 
effect that the veteran's "condition" is "directly 
related" to the 1974 accident, apparently based on the 
veteran's report that his back pain began after that event.  
The Board has considered whether adjudication should be 
deferred to obtain existing copies of R.F.'s records, or 
additional records other chiropractors, if any.  As explained 
earlier, the key evidence in this case is clinical opinion on 
etiology.  Chiropractic care records, in all likelihood, 
would not contain information that more specifically 
addresses the issue than what is already of record, 
particularly where the record does present etiology opinions 
that the veteran himself solicited (J.T.O.'s and B.N.'s), and 
B.N. apparently quoted the relevant portion of R.F.'s record 
(that is, the portion addressing etiology).  The veteran has 
been provided ample notice of what evidence is key in this 
case, and the Board's remand order itself was notice to him 
and his representative of the importance of clinical opinion 
on etiology of the claimed low back disability.  The veteran 
provided two opinions, and even after appropriate notice 
(discussed separately below), he did not identify R.F.'s 
chiropractic care records as pertinent to his claim.  
Moreover, R.F.'s opinion, as quoted by B.N., does not favor 
the claim; rather, in the Board's opinion, it, viewed 
together with the other chiropractor's opinions, tends to 
disfavor the claim.  In particular, R.F. reportedly treated 
the veteran because he needed care after the September 2000 
accident.  Concluding that the back condition must be due to 
the 1974 accident, apparently based on contemporaneous 
history of chronic back pain since 1974, where the clinical 
records are not sufficiently consistent with that history, 
and without even discussing the role of the 2000 accident, 
would make R.F.'s opinion marginally credible.           
 
Based on the foregoing, the Board concludes that the private 
clinical opinions, singly or together, do not sufficiently 
support service connection.  The VA clinical opinion, as 
discussed above, is unfavorable to the claim and is not 
inconsistent with the record to the extent that the examiner 
concludes that the veteran has a developmental spinal problem 
that was not affected by the in-service or post-service 
events.  Further, without clinical evidence of arthritis in 
the lumbosacral spine manifested to a minimum compensable 
degree within a year after discharge, presumptive service 
connection is precluded.  


Finally, the Board has considered the representative's 
January 2007 argument concerning presumption of soundness and 
aggravation.  That discussion apparently is due to the VA 
examiner's statement that the veteran has a developmental 
spinal condition.  The representative seems to be suggesting 
that that determination may not be sound because no other 
clinician reached that conclusion over the years.  The Board 
is not in a position to speculate whether that specific 
determination is, or is not, sound from a medical standpoint.  
The Board's decision turns primarily on the inadequacy of 
clinical opinions submitted to support service connection, 
and in particular, when they are viewed in the context of the 
entire record.  With respect to the VA examiner's opinion, 
what the Board is concluding is that one examiner's opinion 
that the veteran has a developmental spinal problem is not 
otherwise inconsistent with the record.  

Further, while the Board appreciates the representative's 
argument that, in light of the VA examiner's opinion, it 
should be conceded that the veteran entered service in sound 
condition and that VA bears a significant burden to show lack 
of aggravation, the Board declines to evaluate this appeal in 
terms of aggravation.  The law governing presumption of 
soundness applies where there has been an induction 
examination during which the disability about which the 
veteran later complains was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  Here, even if the 
Board were to concede presumption of soundness at entrance, 
the problem is that, while there is no dispute that the 
veteran was involved in an automobile accident in 1974 and 
complained of back pain a few times thereafter, there is no 
clinical evidence of lumbosacral spine abnormality during 
service, through separation examination, and until many years 
after discharge.  The analysis, as asserted by the 
representative, would be more apt if some abnormality was 
noted during service.  That is not the case here.   

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In December 2002, before issuing the rating decision from 
which this appeal arises, VA sent the veteran a letter 
discussing the basic elements of a successful service 
connection claim (diagnosis of present disability; evidence 
of injury in service or disease that began or was made worse 
in service; medical evidence of a link between service and 
present disability).  That letter further advised him that, 
if he identifies the sources of missing evidence concerning 
his claimed disability, then VA would assist him in securing 
the evidence.  It also discussed the types of evidence that 
could be pertinent, such as insurance or employment-related 
medical records, private medical opinions, and statements 
from laypersons with personal knowledge of problems or injury 
he had during active duty.      
  
While the December 2002 correspondence arguably did not 
provide complete requisite notice before the March 2003 
rating decision was issued, the Board fails to find material 
prejudice resulted due to any substantive notice defect, 
including that due to timing of the notice.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question not addressed by the AOJ, the Board must consider 
whether prejudice occurred); 38 C.F.R. § 20.1102 (2006) 
(harmless error).  

The rating decision, Statement of the Case (SOC), and 
Supplemental SOCs (SSOCs) discussed the elements of service 
connection and explained why the claim remains denied.  SSOCs 
issued in March 2005 and in July 2006 cited 38 C.F.R. 
§ 3.159, from which the "fourth element" notice requirement 
is derived.  In July 2004, VA sent the veteran a second 
letter explaining the veteran's and VA's respective claim 
development responsibilities and advised him that, 
notwithstanding the duty to assist, the veteran ultimately is 
responsible for claim substantiation.  That letter also 
informed the veteran that he may still identify sources of 
evidence he believes is pertinent to his claim, and that, if 
he has any such evidence, he may submit it himself.  In 
August 2005, VA sent the veteran a third letter, reinforcing 
prior notices.  In response to that notice, the veteran sent 
the two chiropractors' etiology opinions discussed in Section 
I of this decision.  That action is indicative of the 
veteran's understanding of what key evidence is missing in 
his appeal.  Even as of September 2006, when the last SSOC 
was issued, neither the veteran, nor his accredited service 
representative, submitted additional evidence, or indicated 
that existing, pertinent evidence is missing, and that the 
veteran requires more time to submit it, or VA assistance to 
secure it.  In October 2006, the representative submitted a 
statement in lieu of VA Form 646, indicating that the appeal 
"is ready" for Board consideration.  Additional argument 
was submitted in January 2007, and the Board has considered 
it.      

Also, under the circumstances, the failure to provide notice 
consistent with Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(notice of criteria on assignment of disability ratings and 
effective dates for degree of disability and service 
connection), cannot be prejudicial.  Effective dates and 
degree of disability become issues only where service 
connection is granted and that is not the case here.  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical records, VA and 
private clinical records, C&P examination findings 
appropriate to this claim, Social Security Administration 
records, hearing testimony, layperson statements, and the 
veteran's written statements.  Despite appropriate notice, 
the veteran has not identified other sources of pertinent, 
existing evidence missing from the record and which he 
desires VA to review before adjudication. 




ORDER

Service connection for lumbosacral strain is denied.





____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


